—Appeal by defendant, as limited by her brief, from a sentence of the County Court, Suffolk County (Vaughn, J.), imposed November 10, 1983, upon her conviction of manslaughter in the first degree, after her plea of guilty, the sentence being a term of imprisonment of 5 to 15 years.
Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of 3 to 9 years’ imprisonment. As so modified, sentence affirmed.
Given the circumstances of this particular case, we conclude that the imposed sentence of 5 to 15 years’ imprisonment was unduly harsh and excessive. Defendant stands convicted of manslaughter in the first degree as a result of the death of her common-law husband Earl Bowser. The record establishes that defendant had been the victim of continued beatings by her deceased husband during the course of their relationship. In fact, on the day of his death, Bowser, who had been drinking that morning, returned home and beat defendant after accusing her of seeing another man. Defendant is a mother and a grandmother and has no prior criminal record. In view of these mitigating factors, this case warrants the exercise of this court’s interest of justice jurisdiction (CPL 470.15 [3] [c]) by reducing the imposed sentence to 3 to 9 years’ imprisonment. Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.